IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10906
                         Summary Calendar



VAN LEE BREWER ET AL.,
                                           Plaintiffs,

VAN LEE BREWER,
                                           Plaintiff-Appellant,


versus

B. WILKINSON ET AL.,
                                           Defantants,

B. WILKINSON, Mail Room Clerk,
Texas Department of Criminal Justice,
Institutional Division, CYNTHIA CALLAWAY,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:91-CV-143
                      --------------------

                          August 3, 1999

Before EMILIO M. GARZA, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     On February 26, 1996, Van Lee Brewer (TDCJ # 527494) filed a

timely notice of appeal of a judgment in favor of the defendants

following a jury trial of his civil rights complaint.

Subsequently, a member of this court directed that in order to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10906
                                -2-

proceed in forma pauperis (IFP) on appeal, Brewer must comply

with the requirements of the Prison Litigation and Reform Act

(PLRA).   Concluding that Brewer had failed to comply with such

order, the district court entered an order denying Brewer IFP

status.   The clerk of this court entered an order dismissing the

appeal for want of prosecution.   Brewer filed in the district

court a Fed. R. Civ. P. 60(b) motion for relief of its judgment

denying him IFP status.   It is from the district court’s denial

of such motion that Brewer now appeals.

     Brewer contends that the district court should have granted

him Rule 60(b) relief for a myriad of reasons.    He also argues

that the PLRA did not apply to his appeal.

     Brewer’s argument that the PLRA is inapplicable in this case

is without merit.   See Strickland v. Rankin County Correctional

Facility, 105 F.3d 972, 973-74 (5th Cir. 1997).    Moreover, none

of the various arguments advanced by Brewer establishes that the

district court abused its discretion by denying his Rule 60(b)

motion.   See Travelers Ins. Co. v. Liljeberg Enter., 38 F.3d
10404, 1408 (5th Cir. 1994).   Accordingly, we AFFIRM the judgment

of the district court.

     AFFIRMED.